REPUBLIC OF GAMEROON
Poace-Work-Fathertand

MINISTRY O ORESTRY

MINISTERE DES FORETS
AND WILDLIFÉ

ET DE LA FAUNE

SECRETARIAT GENERAL

T OF FORESTRY

DIRECTION DES FORETS DEPARTM

CONVENTION PROVISOIRE D'EXPLOITATION
tl
yo a

059 ?
NY Ÿ FPEMNE OR is du

n° 94/01 du 20 Janvier 1994 portant Régime dos
s, de la Faune et de la Pêche, du décret N° 55/531/PM du 23 Août 1995 fixant les modalités

du Regime des Forêts et de l'arrêté n° 0222/A/MINEF du 25 mai 2001 fixant |
d'élaboration, d'approbation, de suivi et de contrôle de la mise en oeuvre des plans
nt des forêts de production du domaine forestier permanent, une Convention
xploitation d'une concession forestière est passée entre

En application des dispositions de la Loi

orets.
sl

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des

ss“

S'une part,
ET

La SOCIETE CAFECD BP. 81 Kumba représentée par M. NTUMBONG Linus TAYO

en qualite de Directeur Général,
d'autre part.
il a êté convenu ce qui suit:

DISPOSITIONS GÉNÉRALES

Artiele

al (ir Ls presente Cznvention Provisoire d'Exploitation définit les conditions d'obtention
Convention Définitve d'Exploitation et confère au concessionnaire le droit d'obtenir
lement, pendant la durée de la convention provisoire, une autorisation pour exploiter une
iette de coupe d'une superficie maximale fixée par les textes en vigueur.

e Convention Provisoire d'Exploitation s'exerce sur un territoire de
S0 $00 ha dans le Domaine Forestier Permanent désigné comme étant la concession forestière
N° 4087 et dont les limites sont fixées par celles de/ou des Unités Forestières d'Aménagement
N° 11 005 tel que décrit dans le plan de localisation en annexe.

al (2): La présent

Article 2 : DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3) ans

non renouvelable.

Generated by CamScanner
(e]

Article 3 : CONDITIONS D'EXPLOITATION La

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire s'engage à
exécuter
Article 4 : Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est attribuée, le
concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes en vigueur, et
sous le contrôle technique de l'Administration chargée des Forêts, les travaux ci-aprés :

- [a matérialisation des limites de la concession et des assieltes de coupe annuelles ;

- l'inventaire d'aménagement :

-__ l'élaboration du plan d'aménagement ;

-_ l'établ'ssement d'un premier plan de gestion quinquennal ;

-__ l'élaboration du pian d'opération de la première année du plan de gestion :

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas echéant, la construction d'une unité de transformation des bois ISSUS de la
concession, dans la region d'exploitation tel que défin: dans le cahier des charges, ou
l'équipement éventuel d'une unité existante,

Article 5 : Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité de
transformation à justifier par un contrat notarié l'existence d'un partenariat avec un industriel de
son choix, en vue de la transformation des bois ISSUS de la concession selon les modalités
détaillées par le contrat de partenariat et conformement à la législation en vigueur

Article 6 : DISPOSITIONS SUR L'AMÉNAGEMENT

al (1) : L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun

Les resultats de l'inventaire d'aménagement doivent être approuvés préalablement à
l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre à cet
. effet au concessionnaire une attestation de conformité

al (2) : Le contrôle de l'inventaire d'aménagement conirairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux. notamment dès l'ouverture
des deux premiers layons

al (3) : Le plan de sondage de l'inventaire d'aménagement doit être déposé à la Direction
des Forêts au moins trente (30) jours avant le début des travaux de terrain. La Direction des
Forêts dispose de 30 jours pour délivrer une attestation de conformité et passé de délai, le
concessionnaire est réputé tacitement détenteur de ladite attestation.

al (4): La vérification des travaux d'inventaire se fat dès l'ouverture du 2e layon,
conformément aux normes de vérification des travaux d'inventaire d'aménagement.

A la fin des travaux de terrain, le concessionnaire transmet à la DF/SDIAF, le rapport
d'inventaire et une disquette contenant la totalité des données saisies. La DF/SDIAF dispose de 45
jours pour délivrer une attestation de conformité des travaux d'inventaire d'aménagement et du
rapport d'inventaire ou pour informer le concessionnaire des corrections à apporter ou des travaux
à recommencer. G

al (5): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts

s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses déclarations.
+

Generated by CamScanner
al (6) Le plan d'aménagement est réalisé conformément aux procédures d'élaboration et
d'approbation adoptées et publiées par le Ministère chargé des Forêts et aux documents

\echaiques ot normatfs auxquels les dites procédures font référence.

al (7) Le plan d'aménagement doit être assorti du premier plan de gestion quinquennal et
du plan d'opération de la première année du plan de gestion.

al {8} Le plan d'aménagement doit être terminé et déposé à l'Administration forestière six
1 avant la fin de la présente convention. :

Article  : DISPOSIT'ONS SUR L'EXPLOITATION

al (1) Le concessionnaire est tenu, chaque année, de déposer à l'Administration chargée
des Fortis, une demande d'assiette annuelle de coupe et les résultats de l'inventaire d'exploitation
pour cette assiette, qui ne peut excéder la superficie maximale fixée par les textes en vigueur.

al (2) L'invontaire d'exploitation doit être réalisé en conformité avec les normes en vigueur
eten denombrant les tiges par classes de 10 cm de diamètre.

al (8) Le concessionnaire est tenu de matérialiser et de respecter les limites de chaque
assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de tenir à jour les
nets de chantier et les lettres de voiture, sans préjudice de l'application de toutes les autres
céigatons découlant de la réglementation en vigueur et des clauses particulières du cahier des

al {4} Le concessionnaire est tenu de déposer chaque année à l'Administration chargée des
tèts. un rapport annuel d'intervention forestière un mois après la fin de l'exercice et, le rapport
a! d'opération de la socièté forestière au plus tard trois mois après la fin de l'année financière.

Ê a signature de la présente convention est subordonnée à la production d'une pièce
attest la constitution par le concessionnaire, auprès d'une banque agréée par l'autorité
monétaire national, du cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de
une et de la Pèche.

9 : L'exocution intégrale des obligations prévues à la présente convention donne lieu à la
e par le Mwistre chargé des Forèts, d'une attestation de conformité aux clauses de la
wenton Provisore d'Exploitation en vue de l'obtention d'une Convention Définitive

jode de validite, son annulation pure et simple

os, re charge des Forêts se réserve ie droit d'annuler la présente convention
me on ças d'irregularies dûment constatées par une commission d'experts techniques
ffet, notamment le dépassement des limites des assiettes de coupe autorisées

at

Autiele 11 : ACCEPTATION

sentant de la socièté signataire de la présente convention provisoire déclare avoir pris
nnassance de toutes les clauses et conditions de la convention provisoire incluant son cahier

5

<

Generated by CamScanner
des charges et l'annexe sur la localisation de la concession qui en font partie intégrante et déclare
en accepter sans réserve toutes les dispositions

Article 12 : Le Directeur des Forêts est chargé de contrôler l'exécution de la présente Convention

Provisoire d'Exploitation qui prend effet à compter de la date de signature./-

2 2 NOV 2006

Fait à ,le

LU ET APPROUVÉ

POUR LA SOCIETE CAFECO

(LE + DES FORETS
LA FAUNE

ü P. 81 Kumtis
Cell 775.20.53

9

Generated by CamScanner

